DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–3 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent 5,740,259 (patented 14 April 1998) (“Dunn”); US Patent Application Publication 2015/0071474 (published 12 March 2015) (“Chick”) and US Patent Application Publication 2002/0085731 (published 04 July 2002) (“Aylward”).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Dunn, Chick, Aylward and US Patent Application Publication 2012/0033826 (published 09 February 2012) (“Kakumoto”).
Claim 1 is drawn to “a speaker.” The following table illustrates the correspondence between the claimed speaker and the Dunn reference.
Claim 1
The Dunn Reference
“1. A speaker comprising:
The Dunn reference describes a speaker system, like the one claimed. Dunn at Abs. FIG.1.
“an acoustic generation unit that is arranged in a housing and includes a rear surface that faces an inside of the housing;
Dunn’s system includes a loudspeaker driver 110 corresponding to the claimed acoustic generation unit. Id. at col. 1 l. 42 to col. 2 l. 5, FIG.1. Driver 110 is arranged in a housing formed by acoustic waveguide 10. Id. Dunn depicts the rear of driver 110 as facing the inside of waveguide 10. Id.
“a tube that extends from the rear surface to an outside of the housing in a winding manner; and
Waveguide 10 includes a tube formed by interior walls. Id. The tube runs from the rear of driver 110 to an opening 112A in a winding manner. Id.
“a pressure transmission member that: i) is arranged at a side wall of the tube,
“and
Waveguide 10 includes a number of acoustic immittance elements. Id. One element is a compliant wall 128 arranged in a side wall of Dunn’s tube. Id. Because it is compliant, wall 128 will deform in response to a pressure differential across the wall (i.e., based on a pressure difference in the two passages on either side of the wall). See id.
“ii) has a first side and second side opposite the first side, and wherein the first side and the second side are respectively positioned along the tube at least at a first anti-node location and at a second anti-node location of a same order resonant wave

Wall 128 is situated between two linked portions of Dunn’s tube that are at different distances along the longitudinal length of the tube. Id.
The Dunn reference describes adding a compliant wall 128 to the walls of an acoustic waveguide tube to alter standing wave patterns. See id. at col. 1 ll. 12–23, col. 2 ll. 46–56. For example, Dunn suggests locating wall 128 at a velocity extrema to either attenuate or increase the waveguide’s response at the frequency of interest. Id.
Dunn, however, does not specify that wall 128 has a first side at a first anti-node and a second side at a second anti-node of a same order resonant wave.

Table 1
The table above shows that Dunn describes a speaker system corresponding to the claimed system. The two speakers differ because Dunn’s compliant wall 128, which corresponds to the claimed pressure transmission member, is not described as having first and second sides located at first and second anti-nodes of a same order resonant wave.
The differences between the claimed speaker and Dunn’s speaker system are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. The Dunn reference describes adding a compliant wall 128 to the walls of an acoustic waveguide tube to alter standing wave patterns. See id. at col. 1 ll. 12–23, col. 2 ll. 46–56. For example, Dunn suggests locating immittance elements, including, wall 128 at a velocity extrema to either attenuate or increase the waveguide’s response at the frequency of interest. See id. The Chick reference further explains that waveguides may produce several undesirable standing waves, or resonant modes. Chick at ¶¶ 111, 115–119, FIGs.19, 20. For example, a waveguide may exhibit at least a fundamental resonance mode, a first resonance mode and a second resonance mode. Id. The first and second resonance modes are considered detrimental to the overall frequency response. Id. They occur as third and fifth order resonant waves. Id. Moreover, the Aylward reference describes the use of destructive interference between two waves by aligning anti-nodes of each standing wave, such that the anti-nodes have opposite phase to reduce sound at a particular frequency. See Aylward at ¶ 22, FIGs.2, 3.
Taken together, Dunn, Chick and Aylward teach and suggest that it would be advantageous to reduce third and fifth order resonant waves. The references teach that the waves can be eliminated by aligning opposite-phase anti-nodes. And Aylward teaches that immittance elements, such as wall 128 may couple acoustic pressure/particle velocity between two adjoining portions of a tube, and teaches placing the immittance elements at velocity extrema.
Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have located Dunn’s wall 128 so a first side corresponds to a first anti-node of a third/fifth-order resonant wave and so a second side corresponds to a second opposite-phase anti-node of the third/fifth-order resonant wave. One of ordinary skill in the art would have reasonably expected that doing so would allow the pressure/velocity differential across the wall to destructively interfere with the third and fifth order resonant waves to substantially reduce the resonant wave of interest. For the foregoing reasons, the combination of the Dunn, the Chick and the Aylward references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the first and second anti-node locations are positions at which a third or higher-order resonant wave that occurs in the tube has substantially opposite phases.”
As explained in the obviousness rejection of claim 1, it would have been obvious to locate Dunn’s wall 128 so a first side corresponds to a first anti-node of a third/fifth-order resonant wave and so a second side corresponds to a second opposite-phase anti-node of the third/fifth-order resonant wave. For the foregoing reasons, the combination of the Dunn, the Chick and the Aylward references makes obvious all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following:
“wherein when L represents an entire length of the tube,                         
                            M
                            =
                            3
                            +
                            2
                            m
                            ,
                             
                            N
                            1
                            =
                            2
                            n
                            1
                            ,
                             
                            N
                            2
                            =
                            N
                            1
                            +
                            2
                            +
                            4
                            n
                            2
                            ,
                             
                            N
                            1
                            <
                            M
                        
                    , and                         
                            N
                            2
                            <
                            M
                        
                     (where                         
                            m
                            ,
                             
                            n
                            i
                            ,
                        
                     and                         
                            n
                            2
                        
                     are all integers greater than or equal to 0), and the pressure transmission member is least at a distance of                         
                            N
                            1
                            *
                            L
                            /
                            M
                             
                        
                    from the rear surface and a position located at a distance of                         
                            N
                            2
                            *
                            L
                            /
                            M
                        
                     from the rear surface.”
The obviousness rejection of claim 2, incorporated herein, shows the obviousness of locating Dunn’s walls 128 at extrema corresponding to peaks of a first and second resonant mode of waveguide 10. For example, the Chick reference suggests placing the walls at extremes of a third (2L/3) and fifth order wave (4L/5). See Chick at ¶¶ 111, 115–119, FIGs.19, 20. For the foregoing reasons, the combination of the Dunn, the Chick and the Aylward references makes obvious all limitations of the claim.
Claim 4 depends on claim 3 and further requires the following:
“wherein the pressure transmission member is a diaphragm that has a same resonance frequency as a resonance frequency that is determined by a length obtained by dividing L by M.”
Dunn’s compliant wall 128 is an example of a passive radiator. As explained by the Kakumoto reference, one of ordinary skill in the art at the time of filing, would have understood that passive radiators are operated as resonant diaphragms that primarily vibrate at a resonant frequency. See Kakumoto at Abs., ¶¶ 11, 85, 100, 101, 112–116, FIG.10. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have tuned wall 128 to resonant at the same frequency as the waveguide mode that is set to be attenuated by the designer. For the foregoing reasons, the combination of the Dunn, the Chick, the Aylward and the Kakumoto references makes obvious all limitations of the claim.
Claim 5 depends on claim 4 and further requires the following:
“wherein the located near the rear surface and at a distance of 2/3 of the entire length of the tube from the rear surface, and
“a resonance frequency of the diaphragm is a frequency according to which a wavelength of vibration is 4/3 times the entire length of the tube.”
The obviousness rejection of claim 2, incorporated herein, shows the obviousness of locating Dunn’s walls 128 at extrema corresponding to peaks of a first and second resonant mode of waveguide 10. For example, the Chick reference suggests placing the walls at extremes (0 and 2L/3) of a third harmonic wave (resonance at 4/3 the length of waveguide 10). For the foregoing reasons, the combination of the Dunn, the Chick and the Aylward references makes obvious all limitations of the claim.
Summary
Claims 1–5 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Applicant’s Arguments
Applicant’s Reply (27 September 2022) substantively amended the claims. This Office action has been appropriately updated.
Applicant’s Reply further includes comments relating to the claims. Applicant comment regarding claims 1 and 2 have been rendered moot by the new grounds of rejection entered in this Office action.
Regarding claim 3, Applicant comments that the cited prior art does not teach or suggest locating Dunn’s wall 128 at extremes of third and fifth order waves. Applicant points to the Chick reference, and comments that Chick does not describe third and fifth order waves or distances of 2L/3 or 4L/5. The obviousness rejection of claim 3 is premised on the combination of Dunn, Chick and Aylward. Dunn teaches a speaker system that includes a tube connected to the rear of a speaker. The tube includes immittance elements, for example, at pressure/velocity extrema to reduce standing waves. The Chick and Aylward references further clarify that the extremes might be pressure/velocity anti-nodes that can be used to create a gradient that effectively cancels standing waves of a particular frequency. Chick also describes mode 1 (third order) and mode 2 (fifth order) standing waves and their relative positions along a tube. See Chick at ¶¶ 111, 115–119, FIGs.19, 20. In light of Dunn and Aylward, Chick’s FIG.20 suggests that cancellation of a mode 1, or third order, wave may be cancelled by arranging a wall at 2L/3 along the length L of a tube to align the wave’s peaks (i.e., align the peaks at position 0.33). FIG.20 further shows that cancellation of a mode 2, or fifth order wave may be cancelled by arranging a wall at 4L/5 along the length L of a tube to align the wave’s peaks (i.e., align the peaks at position 0.2). For the foregoing reasons, Applicant has not persuasively established any error in the Office action, and all the rejections will be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

11/29/2022